USDC IN/ND case 2:19-cr-00107-PPS-JEM document 56 filed 03/11/21 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
        Plaintiff,                           )
                                             )
               v.                            )     NO. 2:19CR107-PPS/JEM
                                             )
 GEOFFREY ROBERT MARTIN,                     )
                                             )
        Defendant.                           )



                                         ORDER

      This matter is before me on the findings and recommendation of Magistrate

Judge John E. Martin relating to defendant Geoffrey Robert Martin’s agreement to enter

a plea of guilty to Count 2 of the indictment, pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. [DE 54.] Following a hearing on the record on February 23, 2021,

Judge Martin found that defendant understands the charges, his rights, and the

maximum penalties; that defendant is competent to plead guilty; that there is a factual

basis for defendant’s plea; that the defendant knowingly and voluntarily entered into

his agreement to enter a plea of guilty. Judge Martin recommends that the Court accept

defendant’s plea of guilty and proceed to impose sentence. I further find that

defendant's change of plea hearing could not be delayed without serious harm to the

interests of justice. No objections have been timely filed to Judge Martin’s findings and

recommendation.

      ACCORDINGLY:
USDC IN/ND case 2:19-cr-00107-PPS-JEM document 56 filed 03/11/21 page 2 of 2


        Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Geoffrey Robert Martin’s plea of guilty, to which no objections

have been filed, the Court hereby ADOPTS the findings and recommendation [DE 54]

in their entirety.

        Defendant Geoffrey Robert Martin is adjudged GUILTY of Count 2 of the

indictment.

        The sentencing hearing is set for June 29, 2021 at 10:00 a.m. Hammond/Central

time.

        SO ORDERED.

        ENTERED: March 11, 2021.

                                        /s/ Philip P. Simon
                                        UNITED STATES DISTRICT JUDGE




                                           2
